Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The closest prior art by Mendes et al., Liu et al. and Rhoads do not explicitly teach 
providing for display by a virtual reality apparatus of at least a subset of the plurality of comments overlaid over the virtual reality view of the video imagery, said subset based at least on the comments of the plurality of comments having points of interest that are visible in the virtual reality view provided to the user and a viewing direction of the virtual reality view provided to the user is within a viewing-direction threshold of the viewing direction associated with the comment, wherein said subset is further based on: a virtual distance in the virtual reality space between a point of view of the virtual reality view provided to the user and the point of interest of each of the plurality of comments and a size of the point of interest in the virtual reality space; and
the comments of the plurality of comments that relate to the same point of interest are each associated with one of at least two categories based on semantic analysis of the comment, a first of the at least two categories associated with comments that relate to the point of interest in general terms and a second of the at least two categories associated with comments that relate to one or more of; (i) a sub-region of a 
each comment is associated with a comment-spatial-range, the comment-spatial- range defining a virtual spatial region in the virtual reality space associated with the point of6 of 12Reply to Office Action of June 3, 2021 interest, and wherein one or more of the size and shape of the comment-spatial-range is based on semantic analysis of the comment, and wherein the inclusion in the subset of each comment of the plurality of comments is based on a correlation between the location of the point of view of the virtual reality view provided to the user and the comment-spatial-range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        December 16, 2021